DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 

2. Applicant's Preliminary Amendment filed on 11/15/2019 is acknowledged.
Claims 1, 23, 27, 43, 45-46, 50-51, 53-57, 59 and 68 are pending. 


Restriction Requirement

3. Restriction to one of the following inventions is required under 35 U.S.C. § 121:

I. Claims 1, 23, 27 and 68, drawn to an anti-PD-L1 antibody, classified in C07K16/28.

II. Claim 43, drawn to a transgenic mouse, classified in A61K67/0275.

III. Claim 45, drawn to method of modulating an immune response in a subject comprising administering an anti-PD-L1 antibody, classified in A61k39/395.

IV. Claims 46 and 50-51, drawn to a method of inhibiting growth of tumor cells in a subject comprising administering an anti-PD-L1 antibody, classified in A61P35/00.

V. Claims 53-54, drawn to a method of treating an infectious disease in a subject comprising administering an anti-PD-L1 antibody, classified in A61P31/00.

VI. Claims 55-56, drawn to a method of enhancing an immune response to an antigen in a subject, comprising administering to the subject the antigen and an anti-PD-L1 antibody, classified in A61P37/04.

. Claim 57, drawn to a method of treating or preventing an inflammatory disease in a subject comprising administering the anti-PD-L1 antibody of Group I, classified in A61P37/06.

VIII. Claim 59, drawn to a method for preparing an anti-PD-L1 antibody with an altered sequence, classified in C12N15/1031.


4. Inventions of Groups I and II are different products.  The products are patentably distinct because their structures, physicochemical properties and/or mode of action are different, and they do not share a common structure that is disclosed to be essential for common utility.  Furthermore, they require non-coextensive searches in the scientific literature.  Therefore, each product is patentably distinct, and examination of these Inventions together would impose an undue burden.

Inventions of Groups III-VII are different methods.  The methods differ with respect to one or more of ingredients and/or endpoints; therefore, each method is patentably distinct.  Furthermore, these methods relate to different pathological conditions which are distinct because they differ in patient populations, etiologies and pathogeneses; thus each condition represents patentably distinct subject matter.  The distinct ingredients, endpoints and/or pathological conditions require separate and distinct searches.  Furthermore, the distinct pathological conditions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.  As such, it would be burdensome to examine these Inventions together.

The method of Group VIII are differs from the methods of Groups III-VII with respect to ingredients, method steps, and endpoints; therefore, it is patentably distinct.  Furthermore, the distinct ingredients, method steps, and endpoints require separate and distinct searches, and are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.  As such, it would be burdensome to examine these Inventions together.

Inventions of Groups I and VII are related as product and process of using.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the antibody of Group I can be used for affinity purification, in addition to the method of Group VII.


5. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


6. The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.


7. Applicant is reminded that upon the cancellation of claims to non-elected inventions, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).


8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644